Hill, J.
It is declared in art. 3, sec. 7, par. 8, of the constitution of the State of Georgia (Civil Code, § 6437), that “No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof.” Even if this provision is applicable to the passage of a municipal ordinance, the ordinance involved in this case is not violative thereof on the ground that its provisions relating to the “regulation” of the sale of milk and cream in the City of Savannah, and “prohibiting” the sale of such milk and cream, in the circumstances stated in the ordinance, constitute a plurality of subjects. The power to “regulate” the sale of milk includes the power to “prohibit” the sale of impure milk as referred to in the ordinance; so that in substance the ordinance only involves one subject-matter. See Durden v. State, 161 Ga. 537, 540 (131 S. E. 496), and cit. The exact question ruled above was not involved in the case of Davis v. Savannah, 147 Ga. 605 (95 S. E. 7); but it was held in that case that an amendment to the ordinance referred to above was not violative of the foregoing provision of the constitution on the ground that it referred to more than one subject-matter.
Hnder former rulings of this court, if an indictment is void, or subject to general demurrer on the ground that it fails to allege that the defendant has committed a penal offense, such insufficiency may be set up as a defense to a proceeding to forfeit a bond given by the defendant for his appearance in court to answer the charge against him. Candler v. Kirksey, 113 Ga. 309 (38 S. E. 825, 84 Am. St. R. 247); State v. Woodley, 25 Ga. 235; McDaniel v. Campbell, 78 Ga. 188; Rogers v. Brown, 138 Ga. 750 (75 S. E. 1130). The indictment in this case, however, was not void, or subject to general demurrer for any of the reasons alleged in the answer of the respondents to the application to declare a forfeiture of the bond.
The judge did not err, under the facts of the case, in making absolute the rule to forfeit the recognizance.

Judgment affirmed.


All the Justices concur.